Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has overcome the rejections of Claims 7-12 under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed May 10th, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Goyal (US 2018/0085167 A1; hereafter: Goyal) does not teach the limitations of the claimed invention. Applicant asserts that Goyal does not disclose outputting the rankings assigned by the ranking assigning section to the plurality of routes extracted by the route extracting section using the route scores and the patient scores as Goyal focuses on the types of catheters or the tasks. Examiner respectfully disagrees. The output of Goyal is a ranking of different catheter for a particular route and ¶82 of Goyal discloses that a plurality of routes to a target destination is determined based on the specific entry point. Each of the plurality of routes for each of the specific entry point would have their own individual rankings. The individual rankings of the catheters from each of the routes could be compared with the rankings of other routes in order to determine a general ranking for routes and catheter systems. The routes and rankings of the catheter systems are further determined based on route difficulty (¶74 and 81) and the burden to the patient (¶174, 177 and 179). Therefore, Goyal discloses/suggests outputting rankings of a particular route based on route scores and patient scores. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goyal.
Goyal has an effective filing date of February 16th, 2016, which is earlier than the effective filing date of the claimed invention of June 2nd, 2017.
Regarding Claim 1, Goyal teaches: a route selection assistance system for assisting in selecting a route of a living body lumen for delivering a medical instrument to a site within a living body via the living body lumen via an introduction site (¶71: “there is provided systems and methods for improving the efficiency of surgical procedures using catheter systems to move from an entry point to a location in the body where a treatment or diagnostic procedure may be completed.”), the route selection assistance system comprising: a receiving section (Figure 3: element 300,303; ¶151: “A processor 303 may comprise one or more of, for example: a central processing unit (CPU)”) configured to receive an input of site information specifying a target site within the living body as a target of delivering the medical instrument and a plurality of introduction sites (¶82: “non-transitory computer readable medium encoded with instructions to perform the following steps: … enable a user to mark the destination within the 3-dimensional model of the patient’s vasculature”; the instructions on the non-transitory computer readable medium are executed by the apparatus’s processor); an image obtaining section configured to obtain image information on an inside of the living body of a target patient as the target of delivering the medical instrument from the plurality of introduction sites (¶77: “the apparatus comprises a scanner configured to scan a blood vessel to provide the scan data”); a route extracting section (Figure 3: element 301, 303) configured to extract a plurality of routes of the living body lumen, the plurality of routes allowing the medical instrument to be delivered to the target site from the plurality of introduction sites on a basis of the image information obtained by the image obtaining section (¶72: “a scan data reader configured to determine the course of a vessel within a body based on a scan of the vessel”; ¶82: “determine and access route from 1 or more entry points to the destination”; implies that a route is determined for each entry points); a ranking assigning section (Figure 3: element 303) including a route score calculating section (Figure 3: element 303) configured to calculate route scores determined according to ease of delivery of the medical instrument at a time of delivery of the medical instrument via the plurality of routes (¶74: “the apparatus is configured to determine the level of difficulty to reach a particular point within the blood vessel”) and a patient score calculating section (Figure 3: element 303) configured to calculate patient scores determined according to magnitude of a burden imposed on the target patient (¶179: “the apparatus may be configured to determine or estimate the resilience of the vessels themselves … Using a value for the resilience of the vessels may allow the apparatus to set a threshold force or deformation above which damage may occur.”), the ranking assigning section assigning rankings to the plurality of routes extracted by the route extracting section by using the route scores and the patient scores (¶82: “access a database storing data relating to physical properties of at least on catheter system and analyze the access route parameters against the physical properties of the at least one catheter system to determine a ranking of catheter systems suitable for navigating from an entry point to a destination”); and an output section configured to output the plurality of routes extracted by the route extracting section and the rankings assigned by the ranking assigning section to the plurality of routes extracted by the route extracting section using the route scores and patient scores (¶80: “the apparatus is configured to output results of determination”; ¶193: “Other embodiments may rank the available catheters based on predetermined criteria such as ease of external manipulations required to perform the task and/or risk of vessel damage”).
Regarding Claim 2, Goyal teaches: the route selection assistance system according to claim 1, wherein the receiving section is configured to receive an input of procedure information specifying a kind of procedure to be performed by delivering the medical instrument to the target site via the living body lumen (¶219: “From the procedure data, problem anatomical features may be identified and analyzed against equipment selected to complete the procedure”; implies that procedures and equipment are selected/inputted into the system and taken into account); the route selection assistance system further comprises: a medical instrument extracting section (Figure 3: element 303) configured to extract kinds of medical instruments used for the procedure specified by the procedure information (¶72: “a processor configured to determine: an route to reach a destination point within the vessel using a vessel line based on the determined vessel course, and whether it is possible to reach the destination point for each of the stored vessel lines.”; ¶92: “enable selection of a catheter system and create a virtual model of a catheter system”; implies that a variety of catheter systems or vessel lines are able to be selected given a particular procedure; see end of ¶82); and a device extracting section (Figure 3: element 303) configured to extract a useable device candidate for each kind of medical instrument extracted by the medical instrument extracting section (¶72: “a processor configured to determine: an route to reach a destination point within the vessel using a vessel line based on the determined vessel course, and whether it is possible to reach the destination point for each of the stored vessel lines.”; ¶92: “enable selection of a catheter system and create a virtual model of a catheter system”); and the output section is configured to output a result of extraction of the device candidate by the device extracting section (¶193: “Other embodiments may rank the available catheters based on predetermined criteria such as ease of external manipulations required to perform the task and/or risk of vessel damage”).
Regarding Claim 3, Goyal teaches: the route selection assistance system according to claim 2, wherein the ranking assigning section is configured to adjust the rankings assigned to the plurality of routes extracted by the route extracting section on a basis of the result of extraction of the device candidate by the device extracting section (¶74: “the apparatus is configured to determine the level of difficulty to reach a particular point within the blood vessel based on multiple different vessel lines.”; ¶180: “the apparatus may be configured to determine a measure of the difficulty to reach the destination point using a particular vessel line based on the physical properties of the particular vessel line and on the course of the vessel”; ¶193: “Other embodiments may rank the available catheters based on predetermined criteria such as ease of external manipulations required to perform the task and/or risk of vessel damage”; show that the rankings are based on the route and device used).
Regarding Claim 4, Goyal teaches: the route selection assistance system according to claim 1, wherein the route score calculating section is configured to calculate lengths of the plurality of routes extracted by the route extracting section and bending degrees of the plurality of routes on a basis of the image information on the inside of the living body of the target patient, and is configured to calculate the route scores using the calculated lengths of the plurality of routes and the calculated bending degrees of the plurality of routes (¶180: “the level of difficulty may be based on a calculation of the forces exerted on the vessel wall when the vessel is being routed to the destination point. These forces may be calculated based on the stiffness of the vessel line as it navigates through the bends of the route.”; ¶181 further discusses how bends are factored into the difficulty of a route; ¶72: “an route to reach a destination point within the vessel using a vessel line based on the determined vessel course, and whether it is possible to reach the destination point for each of the stored vessel lines.”; implies that the distance to the destination is calculated beforehand as appropriately-length vessel lines need to be selected).
Regarding Claim 5, Goyal teaches: the route selection assistance system according to claim 1, wherein the patient score calculating section is configured to calculate invasion degrees of the plurality of routes extracted by the route extracting section, and is configured to calculate the patient scores using the calculated invasion degrees of the plurality of routes (¶179: “the apparatus may be configured to determine or estimate the resilience of the vessels themselves … Using a value for the resilience of the vessels may allow the apparatus to set a threshold force or deformation above which damage may occur.”; invasion degree implies extent of damage or deformation to vessels).
Regarding Claim 6, Goyal teaches: the route selection assistance system according to claim 1, wherein the patient score calculating section obtains patient information related to a characteristic of the target patient, and calculates the patient scores on a basis of the patient information (¶179: “It will be appreciated that the apparatus may be configured to determine or estimate the resilience of the vessels themselves. This may be determined based on the scan (e.g. based on the tortuosity of the vessels) or based on patient-related data (e.g., age, gender, medical history including conditions such as diabetes or hypertension)”).
Regarding Claim 7-12, Claims 7-12 recite a non-transitory computer readable medium containing instruction that, when executed, performs the functions of the apparatus of Claims 1-6. Therefore, the rejections of Claims 1-6 are equally applied. (See ¶82)
Regarding Claims 13-18, Claims 13-18 recites a method that is implemented by the apparatus of Claims 1-6. Therefore, the rejections of Claims 1-6 are equally applied. (See Figure 7A and 7B)
Regarding Claims 19-20, Claims 19-20 recite a diagnosis method that can reasonably be performed by the apparatus of Claims 1-2. Therefore, the rejection of Claims 1-2 is equally applied. (See Figure 7A-7B) 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668